Exhibit 10.4

Amended and Restated Employee Stock Purchase Plan

(As approved by the stockholders on May 4, 2006 and as amended effective as of
October 1, 2007)

           The purpose of the Employee Stock Purchase Plan (the “Program”) of
Quest Diagnostics Incorporated (the “Corporation”) is to provide to employees an
ongoing opportunity to purchase shares of Common Stock of the Corporation
(“Common Stock”).

          1.      Administration. The Program will be administered by a
committee appointed by the Board of Directors, consisting of at least three
employees (the “Committee”). Members of the Committee shall be eligible to
participate in the Program on the same terms as other employees. The Committee
will have authority to (a) exercise all of the powers granted to it under the
Program, (b) construe, interpret and implement the Program, (c) to prescribe,
amend and rescind rules and regulations relating to the Program, including rules
governing its own operations, (d) to make all determinations necessary or
advisable in administering the Program and (e) to correct any defect, supply any
omission and reconcile any inconsistency in the Program. The determination of
the Committee on any matters relating to the Program shall be final, binding and
conclusive. No member of the Committee shall be liable for any action or
determination made in good faith with respect to the Program.

          2.      Eligibility. Such groups of employees of the Corporation or
any subsidiary or other entity as may from time to time be designated by the
Committee (“Participating Entity”) will be eligible to participate in the
Program, in accordance with such rules as may be prescribed from time to time by
the Committee. No employee can participate in the Program if such employee
would, immediately after participating in the Program, own stock possessing five
percent or more of the total combined voting power or value of all classes of
stock of the Corporation or of its parent or subsidiary corporations. A person
may not participate in the Program unless such person is an “employee” as
defined in the instructions to the Form S-8 registration statement under the
Securities Act of 1933, as amended (or any successor form) as in effect from
time to time.

          3.      Shares Subject to the Program. The total number of shares of
the Corporation’s common stock, par value $0.01, (the “Common Stock”) which may
be transferred pursuant to the Program will be five million (5,000,000) shares
of Common Stock in the aggregate. The number of shares of Common Stock approved
for the Program will, in the discretion of the Board of Directors, be
proportionately adjusted for any increase or decrease in the number of issued
shares of Common Stock resulting from a stock split, reverse stock split, stock
dividend, combination or reclassification of the Common Stock, or any other
change affecting the Common Stock. Except as expressly provided herein, no
issuance by the Corporation of shares of stock of any class, or securities
convertible into shares of stock of any class, shall affect, and no adjustment
by reason thereof shall be made with respect to, the number or price of shares
of Common Stock subject to an Option.

          4.      Offerings. The Corporation shall make on the last business day
of each calendar month or such other period as the Committee may determine (such
month or other period being an “Offering Period”), an offering to such employees
to purchase shares of Common Stock under the Program.

          5.      Participation. An employee eligible to participate in the
Program pursuant to Section 2 above may participate by completing and forwarding
a payroll deduction authorization form to the employee’s appropriate Human
Resources location. The employee will authorize a regular payroll deduction from
his regular compensation and will specify the date on which such deduction is to
commence, which will be effective as soon as practicable after receipt of the
form but may not be retroactive. With respect to any offering made under the
Program, an employee may authorize a payroll deduction, but not in excess of the
greater of (a) ten percent (10%) of the base salary an employee receives during
the Offering Period (or during such portion thereof as an employee may elect to
participate) and (b) such lesser amount as is determined by the Committee.
Additionally, during the Offering Period, the Corporation shall be deemed to
contribute an additional amount to the employee’s account equal to 0.1765
multiplied by the amount of the payroll deduction authorized by the employee
during the Offering Period.

--------------------------------------------------------------------------------




                  The employee may at any time stop, increase or decrease the
employee’s payroll deduction by filing a new payroll deduction authorization
form. These requests shall become effective as soon as possible after receipt of
the form. The Corporation will maintain payroll deduction accounts on its books
for all participating employees.

          6.      Interest and Application of Funds. The Corporation shall not
credit employee accounts with interest and shall hold such accounts for the
credit of employees as part of its general funds. All funds received or held by
the Corporation under the Program may be used for any corporate purpose.

          7.      No Withdrawal of Funds. Once an employee has begun
participation in any Offering Period, he may stop his payroll deductions but,
except as provided in Section 12 below, may not withdraw any cash balance
accumulated in his account.

          8.      Purchase of Shares. Each employee participating in any
offering under the Program will be granted an option to purchase (an “Option”),
upon the effective date of such offering, as many shares of Common Stock as may
be purchased with the funds that the participating employee elects to withhold
pursuant to Section 5 above.

          The purchase price for each share of Common Stock purchased will be
the Market Price (as defined in Section 10 below) of a share of Common Stock on
the last business day of any Offering Period. The account of each participating
employee shall be totaled and the funds in the employee’s account, including the
additional amounts deemed to be contributed by the Company as of that date,
shall be used to purchase Common Stock. The employee shall be deemed to have
exercised an Option to purchase such shares of Common Stock at such price and
the employee’s account shall be charged for the amount of the purchase.

          To the extent an employee is deemed to have exercised an Option to
purchase a fractional share of Common Stock pursuant to this Section 8, the
value of such fractional share shall be paid to the employee in cash at the same
time he or she is delivered certificates for whole shares purchased during the
applicable Offering Period pursuant to Section 9. Subsequent shares of Common
Stock purchased by the employee will be purchased in the same manner, subject to
funds having again been deposited in the employee’s account.

          9.      Registration of Certificates. It is anticipated that shares of
Common Stock purchased by the employee shall be held by a third party agent in
an investment account established for the employee and that, unless special
arrangements are made to the contrary, any dividends paid on shares of Common
Stock purchased under the Program will be reinvested.

          Upon request by the employee to the third party agent or the
Corporation, certificates for whole shares of Common Stock purchased by an
employee will be delivered to him or her. Certificates when issued shall be
registered only in the name of the employee.

          10.      Definitions. The phrase “Market Price” means the closing
price of Common Stock on a given day as reported in the Wall Street Journal or,
if no sales of Common Stock were made on that day, the closing price of Common
Stock on the next preceding day on which sales were made.

          11.      Rights as a Stockholder. None of the rights or privileges of
a stockholder of the Corporation shall exist with respect to shares purchased
under the Program unless and until ownership of such shares shall have been
appropriately evidenced on the Corporation’s books.

          12.      Rights on Retirement, Death, or Termination of Employment. In
the event of a participating employee’s retirement, death, or termination of
employment, no payroll deduction shall be taken with respect to any severance,
life insurance or other similar payments due to such employee but, pursuant to
the employee’s payroll deduction authorization form, a payroll deduction will be
made with respect to regular compensation due for the period prior to the
participating employee’s retirement, death or termination of employment and such
employee will receive on the last day of the applicable Offering Period that
number of shares of Common Stock which may be purchased pursuant to Section 8
above from funds in his or her account, provided that, in the event of an
employee’s

--------------------------------------------------------------------------------




death and upon the request of his estate but subject to the approval of the
Committee, the balance in the deceased employee’s account shall be paid to the
employee’s estate rather than utilized to purchase shares of Common Stock.

          13.      Rights Not Transferable. Rights under the Program are not
transferable by a participating employee other than by will or the laws of
descent and distribution, and are exercisable during the employee’s lifetime
only by the employee.

          14.      Amendment of the Program. The Board of Directors (or any
officer of the Corporation to whom it delegates such authority) may at any time,
or from time to time, amend or suspend the Program in any respect, including
retroactively to the extent necessary; provided, however that no such action
shall be made without shareholder approval if such approval is required under
tax or stock exchange rules and regulations. Upon any such suspension or
amendment of the Program during the term of an Offer, the Board of Directors (or
any officer of the Corporation to whom it delegates such authority) may in its
discretion determine that the applicable offer shall immediately terminate and
that all amounts in the accounts of participating employees will be carried
forward into the employee’s payroll deduction account under a successor program,
if any, or promptly refunded.

          15.      Effectiveness of the Program. The Program will become
effective upon its approval by the holders of stock entitled to vote at the
Company’s May 4, 2006 Annual Meeting of Stockholders (the “Effective Date”).

          16.      Termination of the Program. The Program and all rights of
employees under any offering hereunder shall terminate upon the earlier of:

          

           (a)      on the day that participating employees become entitled to
purchase a number of shares of Common Stock greater than the number of shares of
Common Stock remaining available for purposes provided, however, if the number
of shares of Common Stock so purchasable is greater than the shares of Common
Stock remaining available, the available shares of Common Stock shall be
allocated by the Committee among such participating employees in such manner as
it deems fair; and

           (b)      at any earlier time, at the discretion of the Board of
Directors.

          No offering hereunder shall be made which shall extend beyond the
tenth anniversary of the Effective Date. Upon termination of the Program all
amounts in the accounts of participating employees shall be carried forward into
the employee’s payroll deduction account under a successor program, if any, or
promptly refunded.

          17.      Governmental Regulations. The Corporation’s obligation to
sell and deliver shares of Common Stock under the Program is subject to the
approval of any governmental authority required for the authorization, issuance,
or sale of such stock.

          18.      Share Purchases. Purchases of outstanding shares may be made
pursuant to and on behalf of the Program, upon such terms as the Board of
Directors of the Corporation may approve, for delivery under the Program.

          19.      No Right to Employment. Nothing in the Program shall confer
upon any employee the right to continue in the employ of the Corporation or any
Participating Entity or affect any right which the Corporation or any
Participating Entity may have to terminate such employment.

          20.      Governing Law. The Program shall be interpreted, construed
and administered in accordance with the laws of the State of New Jersey, without
giving effect to principles of conflict of laws.

[c50699_ex-dx3x1.jpg]

--------------------------------------------------------------------------------